DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-7, 9-17, 21, 26, 34, and 42 are currently pending and under consideration. This is the first office action on the merits of the claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13APR2020 is being considered by the examiner.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings (i.e. Figure 2(b) and Figures 8 (a)(b) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.
For instance: The disclosure contains instances of fully defined peptide sequences (e.g. Figure 2(b); Figure 8(a)(b)) referenced throughout the application (16/684,082)as CHD3NEMO (e.g. claim 15 and pars. [0024]- [0026], [0094], etc.). Specifically, claim 15 recites the macrostructure “CHD3NEMO”, which is a fully defined structure comprising 2 clearly defined amino acid sequences – requiring that the sequence compliance conditions (described supra) be met – in conjunction with a clearly defined “linker” (Figure 2(b)).
Failure to reply to sequence compliance issues in a timely manner may reduce any patent term adjustment. Patent applications filed under 35 U.S.C. 111(a) on or after December 18, 2013, and international patent applications in which the national stage commenced under 35 U.S.C. 371 on or after December 18, 2013, may be subject to reductions in patent terms adjustment pursuant to 37 CFR 1.704(c)(13) if they are not in condition for examination within eight months from the filing date or date of commencement, respectively. "In condition for examination" includes compliance with 37 CFR 1.821 - 1.825 (see 37 CFR 1.704(f); 37 CFR 1.821 – 1.825; MPEP §2420; MPEP §2429).

Specification
The disclosure is objected to because of the following informalities: 
Page 37 contains hand drawn illustrations of both a “helical view” and a “two dimensional view” of the broad structure indicated as formula of “the parallel coiled coil”. In particular, the “two dimensional view” contains subscript text that is illegible and the “helical view” does not clearly delineate the routes for “optional linkers” between the “a” and “d” amino acids. The quality of these illustrations is insufficient. 
Appropriate correction is required.

Claim Objections
Claims 1 and 42 are objected to because of the following informalities:  
The use of tables to identify amino acid substitutions and modifications are not necessary, particularly once the application has been made sequence compliant (Please, see MPEP §2173.05(s)).  For example, deletion of the “preferred residues” in the table in claim 1 results in two blank columns, which are detrimental to both readability and spacing in the claim.  The tables in these claims should be deleted and the relevant information presented in standard claim formatting without a table.  
The periods closing both claims 1 and 42 come before the tables included to define the recited variables.  
B.  Claim 15 is objected to as not meeting the conditions for sequence compliance. CHD3NEMO is a structure comprising 2 clearly defined sequences linked by a specifically defined “linker” (Figure 2(b)). This objection can be resolved by bringing the application into sequence compliance.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	
Claims 1-7, 9-17, 21, 26, 34, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Regarding claim 1, it is not clear whether the phrase "preferably one or two" is a limitation or whether it is merely listing disclosed examples and/or embodiments.  Description of examples or preferences is properly set forth in the specification rather than the claims.  Since it is unclear whether this phrase is a limitation, and thus part of the claimed invention, this phrase renders the claim indefinite.  Subsequent claims 2-6, 9-17, 21, 26, 34, and 42 depend on claim 1 and are thus indefinite as well.  See MPEP § 2173.05(d). 
Regarding claim 7, it is not clear whether the phrase "preferably O, S, CH2, or, NR" is a limitation or whether it is merely listing disclosed examples and/or embodiments.  Description of examples or preferences is properly set forth in the specification rather than the claims.  Since it is unclear whether this phrase is a limitation, and thus part of the claimed invention, this phrase renders the claim indefinite. See MPEP § 2173.05(d). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is 

Claims 1-7, 9-17, 21, 26, 34, and 42 are rejected under 103 as being unpatentable over ARORA (WO 2016/201007-A1, Pub. December. 12, 2016) in view of BAGNERIS, Crystal Structure of a vFlip-IKKγ Complex: Insights into Viral Activation of the IKK Signalosome, Molecular Cell, 30, 620-631, Pub: 2008, 
BETTS, Amino acid properties and consequences of substitutions, Bioinformatics for geneticists, Chapter 14, pgs. 289-316, Pub: 2003, and WATKINS, Protein−Protein Interactions Mediated by Helical Tertiary Structure Motifs, JACS, 137, 11622-11630 (2015).
Arora discloses the embodiments of the claimed parallel coiled coils comprising general formulae I and II, bound by optional linkers – which will be “apparent to the skilled artisan” – (p.79, line 20), and enabled for point attachments (Abs.; pgs. 2, 6, and 38; pars. [0035]- [0054], [0130]-[0133]; and claims 1-11, 14, and 15). In addition, Arora discloses pharmaceutical compositions comprising the described compounds, routes of administration (pars. [0140]- [0141]; [0143]-[0149]), and both targeted and non-targeted delivery to cells, tissues, and organs (pars. [0166]- [0167]). Arora also discloses methods – “apparent to the skilled artisan” – of modulating transcription of a gene by inhibiting transcription factors by contacting a cell or transcription factor and administering to a subject, compositions comprising antiparallel species dependent on the claim 1 generic formulae (pars. [0150], [0154], [0158]-[0167]; and claims 24-38). Finally, Arora makes reference to a “comprehensive analysis of high resolution structures in the Protein Data Bank…undertaken to identify all PPIs mediated by helix dimers” (par. [0004]).
Regarding claims 1-7, 9-14, 16, and 34, Arora discloses general formula II; including helical and 2D illustrations (pgs. 6 and 38; pars. [0077] and [0078]; and claims 1-11, 14, 15, 21, and 22), and 

    PNG
    media_image1.png
    477
    573
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    579
    1140
    media_image2.png
    Greyscale

(wherein
    PNG
    media_image3.png
    67
    75
    media_image3.png
    Greyscale
 represents T1 and T3 and meets the limitations of instant claim 1 as a point of attachment from a terminal nitrogen; and each 
    PNG
    media_image4.png
    66
    72
    media_image4.png
    Greyscale
 represents T2 and T4 and reads on the limitations of instant claim 1 is a point of attachment from a terminal carbonyl (see the variables for these attachment points taught by Arora at p. 5, lines 11-22).  Compare these figures with those recited in claim 14.

Arora also discloses the following illustration of Formula IV from par. [0130]:

    PNG
    media_image5.png
    420
    1169
    media_image5.png
    Greyscale


a1*, a2*, a3*, b1, b2, b3, c1, c2, c3, d1*, d2*, d3*, e1*, e2*, e3*, f0, f1, f2, g0*, g1*, g2*, a1’*, a2’*, a3’*, b1’, b2’, b3’, c1’, c2’, c3’, d1’*, d2’*, d3’*, e1’*, e2’*, e3’*, f0’, f1’, f2’, g0’*, g1’*, g2’* are each independently absent or a modified or unmodified amino acid residue or analogue thereof;
a1*, a2*, a3*, d1*, d2*, d3*, a1’*, a2’*, a3’*, d1’*, d2’*, d3’* each independently have the formula (a)

    PNG
    media_image6.png
    214
    346
    media_image6.png
    Greyscale
,
e1*, e2*, e3*, g0*, g1*, g2*, e1’*, e2’*, e3’*, g0’*, g1’*, g2’*each independently have the formula (b)

    PNG
    media_image7.png
    206
    348
    media_image7.png
    Greyscale
,
b1, b2, b3, c1, c2, c3, f1, f2, b1’, b2’, b3’, c1’, c2’, c3’, f1’, f2’ each independently have the formula (c) 

    PNG
    media_image8.png
    236
    332
    media_image8.png
    Greyscale
,
and f0, and f0’ have the formula (c') 

    PNG
    media_image9.png
    256
    406
    media_image9.png
    Greyscale


Preferably, R4 is hydrogen. 


Arora further discloses the embodiment of the parallel coiled-coils, each containing 14 amino acids in the following sequence: 
“f0 is any residue”, corresponding to fX1 in instant claim 1 (any residue). In addition, Arora teaches at least 4 parallel coiled coil embodiments and multiple antiparallel coiled coils with N-terminal Glu as the preferred species at this position (pars. [0055], [0056], [0133], [0134], [0028], [0030], etc.);
“g0 is Trp, Met, Phe, Ala, Glu, or His”; corresponding to gX2in instant claim 1 (Trp); 
“a1 is Cys, HCys, 15 Leu, Ile, allylleucine, Val, allylglycine, Thr, selenocysteine, hexafluoroleucine, or hexafluorovaline”; corresponding to aX3 in instant claim 1 (any hydrophobic residue);
“b1 is any residue”; corresponding to bX4 in instant claim 1 (any positively charged residue); 
“c1 is Gln, Trp, Leu, Phe, Tyr, or Met”; corresponding to cX5 in instant claim 1 (Gln); 
“d1 is Cys, HCys, Leu, Ile, allylleucine, Val, allylglycine, Thr, selenocysteine, hexafluoroleucine, or hexafluorovaline”; corresponding to dX6 in instant claims 1 (any hydrophobic) and 42 (Cys, Leu, Ile, analogues, etc.), as well as, leucine (L) representing “d” of Helix 1, Heptad 1 of Figure 2(b), illustrating the amino acid sequence of CHD3NEMO; 
“e1 is any residue”; corresponding to eX7 in instant claim 1 (any residue); 
 “f1 is any residue”; corresponding to fX8 in instant claim 1 (any negatively charged residue or Gln and its analogues); 
“g1 is any residue”; corresponding to gX9 in instant claims 1 (modified or unmodified QCyor analogues thereof);
“a2 is Cys, HCys, Leu, Ile, allylleucine, Val, allylglycine, Thr, selenocysteine, hexafluoroleucine, or hexafluorovaline”; corresponding to aX10 in instant claims 1 (any hydrophobic residue); 
“b2 is any residue”; corresponding to bX11 in instant claims 1 (any residue);
“c2 is any residue”; corresponding to cX12 in instant claims 1 (Arg or its analogues);
“d2 is Cys, HCys, Leu, Ile, allylleucine, Val, allylglycine, Thr, selenocysteine, hexafluoroleucine, or hexafluorovaline”; corresponding to dX13 in instant claims 1 (any hydrophobic); 
“e2 is any residue” (Modifiable to “Z”, par. [0132], lines 31-33); corresponding to eX14 in instant claim 1 (azidolysine, Glu, or Arg, and analogues thereof) wherein e2 is of formula (b)

    PNG
    media_image7.png
    206
    348
    media_image7.png
    Greyscale
 when taken in light of Arora; which teaches: “ Z, is a covalent linker (e.g., a bis-triazole linker) between pair e2g'1.” (par. [0132]) and “Z denotes azidolysine derived bis-triazole linker” (par. [0072], line 19). 
“g'0 is any residue”; corresponding to gX’1 in instant claim 1 (any residue). In addition, Arora teaches at least 4 parallel coiled coil embodiments and multiple antiparallel coiled coils with N-terminal Glu as the preferred species (pars. [0055], [0056], [0133], [0134], [0028], [0030], (Figure 4(b));
“a'1 is Cys, HCys, Leu, Ile, allylleucine, Val, allylglycine, Thr, selenocysteine, hexafluoroleucine, or hexafluorovaline”; corresponding to aX’2 in instant claim 1 (any hydrophobic residue); 
“b'1 is His, Phe, Trp, Tyr, Val, Leu, or Ile”; corresponding to bX’3 in instant claim 1 (His); 
“c'1 is any residue”; corresponding to cX’4 in instant claim 1 (any positively charged residue or Gln and its analogues);
“d'1 is Cys, HCys, Leu, Ile, allylleucine, Val, allylglycine, Thr, selenocysteine, hexafluoroleucine, or hexafluorovaline; corresponding to dX’5 in instant claim 1 (any hydrophobic residue); 
“e'1 is any residue”; corresponding to eX’6 in instant claim 1(Phe);
“f'1 is any residue”; corresponding to fX’7 in instant claim 1 (any positively charged residue or Gln and its analogues);
“g'1 is any residue” (Modifiable to “Z”, par. [0132], lines 31-33); corresponding to gX’8 in instant claim 1 (azidolysine, Glu, or Arg, and analogues thereof); wherein g’1 is of formula (b)

    PNG
    media_image7.png
    206
    348
    media_image7.png
    Greyscale
 when taken in light of Arora; which teaches: “Z, is a covalent linker (e.g., a bis-triazole linker) between pair e2g'1.” (par. [0132]) and “Z denotes azidolysine derived bis-triazole linker” (par. [0072], line 19);
“a'2 is Cys, HCys, Leu, Ile, allylleucine, Val, allylglycine, Thr, selenocysteine, hexafluoroleucine, or hexafluorovaline”; corresponding to aX’9 in instant claim 1 (any hydrophobic residue); 
“b'2 Asp, Asn, Glu, Gln, Tyr, Ser, or Thr”; corresponding to bX’10 in instant claim 1 (Asp); 
“c'2 is any residue”; corresponding to cX’11 in instant claim 1 (any negatively charged residue, Asn or its analogues);
“d'2 is Cys, HCys, Leu, Ile, allylleucine, Val, allylglycine, Thr, selenocysteine, hexafluoroleucine, or hexafluorovaline”, corresponding to dX’12 in instant claim 1 (any hydrophobic residue); 
“e'2 is His, Phe, Trp, Tyr, Val, Leu, or Ile”; corresponding to eX’13 in instant claim 1 (Ile); and 
f'2 is any residue; corresponding to fX’14 in instant claim 1 (Arg),

Finally, Arora discloses the following linkers in reference to the parallel coiled coil described above. All of the linkers disclosed read on the limitations of claim 1 Linker E is independently a linker between a g* amino acid residue and an e'* amino acid residue, wherein the length of the linker is such that the spatial distance between the Cα position of the g* amino acid residue and the Cα position of the e'* amino acid residue is 10-25 Å; 
each Linker F is independently a linker between a d* amino acid residue and a d'* amino acid residue, wherein the length of the linker is such that the spatial distance between the Cα position of the d* amino acid residue and the Cα position of the d'* amino acid residue is 5-15 Å; 
each Linker G is independently a linker between an a* amino acid residue and an a'* amino acid residue, wherein the length of the linker is such that the spatial distance between the Cα position of the a* amino acid residue and the Ca position of the a'* amino acid residue is 5-15 Å; 
H is independently a linker between an e* amino acid residue and a g'* amino acid residue, wherein the length of the linker is such that the spatial distance between the Cα position of the e* amino acid residue and the Ca position of the g'* amino acid residue is 10-25 Å (par. 0074]). 

 Regarding claims 2, 7, and 9-11, Arora discloses the broad limitations of the parallel species of macrostructure described in claims 1-42, including general formulae I and II (pgs. 6 and 38; pars. [0077] and [0078]; and claims 1-11, 14, and 15), wherein one or more pairs (“go-e'i, gi-e' 2, g2e' 3, di-d'i, d2d' 2, d3-d' 3, ai-a'i, a2a' 2, a3-a' 3, ei-g' 0 , e2g'i, and e3-g'2”) are covalently bound by linkers, structurally defined and identified as “Z” in place of any “X” or “X’”, ( e.g., "there is a disulfide linker between residue Xn and residue Xn"') (par.[0079]). Further discussion of what would be apparent to the “skilled artisan” regarding linkers is described; specifically, that “virtually any covalent linker can be used” (par. [0111]). Finally, linker A, D, E, and H are described for use in linking go-e'i, gi-e' 2, g2e' 3 ei-g' 0 , e2g'i, and e3-g'2 (10-25 Å); as well as, linkers B, C, F, and G for linking di-d'i, d2d' 2, d3-d' 3, ai-a'i, a2a' 2, a3-a' 3 (5-15Å) (par.[0111]). Specifically, Arora discloses the following linkers in reference to the parallel coiled coil described above. All of the linkers disclosed read on the limitations of instant claims 2-7: Linker E is independently a linker between a g* amino acid residue and an e'* amino acid residue, wherein the length of the linker is such that the spatial distance between the Cα position of the g* amino acid residue and the Cα position of the e'* amino acid residue is 10-25 Å; 
each Linker F is independently a linker between a d* amino acid residue and a d'* amino acid residue, wherein the length of the linker is such that the spatial distance between the Cα position of the d* amino acid residue and the Cα position of the d'* amino acid residue is 5-15 Å; 

each Linker H is independently a linker between an e* amino acid residue and a g'* amino acid residue, wherein the length of the linker is such that the spatial distance between the Cα position of the e* amino acid residue and the Ca position of the g'* amino acid residue is 10-25 Å (par. 0074]); and
the following species of linkers:
For linkers between a or d and a' or d' residues (Linker B, Linker C, Linker F, Linker G, linkers for d1-d'1, d2-d'2, d3-d'3, a1-a'1, a2-a'2, and a3-a'3 in Formula II) the appropriate spatial distance is 5-15 Å. In at least one embodiment, the spatial distance is 6-8 Å. In at least one embodiment, the spatial distance is 5-10 Å. Methods of modifying amino acid residues to facilitate attachment of a suitable linker (including replacement of an amino acid side chain with the linker) will also be apparent to the skilled artisan (par. [0111]);

    PNG
    media_image10.png
    286
    407
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    233
    689
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    75
    243
    media_image12.png
    Greyscale
(pars. [0113]-[0115]); as well as, “In at least one embodiment, the linker between g or e and g' or e' residues (Linker A, Linker D, Linker E, Linker H, linkers for g0-e'1, g1-e'2, g2-e'3, e1-g'0 , e2-g'1, and e3-g'2 in Formula II) has the following formula

    PNG
    media_image13.png
    297
    493
    media_image13.png
    Greyscale
 wherein X is 0, S, CR2, NR, or P (preferably 0, S, CH2 or NR), wherein X1 is 0, S, C, CR, N, NH, and NR, wherein each R is independently H, alkyl, or aryl, wherein Y is S, and wherein each 
    PNG
    media_image14.png
    32
    51
    media_image14.png
    Greyscale
marks a connection point to the Cα carbon in a linked” (par5. [0115]).
Regarding claims 4 and 12, Arora also discloses the following illustration of Formula IV from par. [0130]:

    PNG
    media_image5.png
    420
    1169
    media_image5.png
    Greyscale

wherein,* represents the residue to which an optional linker may be attached;
a1*, a2*, a3*, b1, b2, b3, c1, c2, c3, d1*, d2*, d3*, e1*, e2*, e3*, f0, f1, f2, g0*, g1*, g2*, a1’*, a2’*, a3’*, b1’, b2’, b3’, c1’, c2’, c3’, d1’*, d2’*, d3’*, e1’*, e2’*, e3’*, f0’, f1’, f2’, g0’*, g1’*, g2’* are each independently absent or a modified or unmodified amino acid residue or analogue thereof;
a1*, a2*, a3*, d1*, d2*, d3*, a1’*, a2’*, a3’*, d1’*, d2’*, d3’* each independently have the formula (a)

    PNG
    media_image6.png
    214
    346
    media_image6.png
    Greyscale
,
e1*, e2*, e3*, g0*, g1*, g2*, e1’*, e2’*, e3’*, g0’*, g1’*, g2’*each independently have the formula (b)

    PNG
    media_image7.png
    206
    348
    media_image7.png
    Greyscale
,
b1, b2, b3, c1, c2, c3, f1, f2, b1’, b2’, b3’, c1’, c2’, c3’, f1’, f2’ each independently have the formula (c) 

    PNG
    media_image8.png
    236
    332
    media_image8.png
    Greyscale
,
and f0, and f0’ have the formula (c') 

    PNG
    media_image9.png
    256
    406
    media_image9.png
    Greyscale

Each R4 in Formula IV is independently hydrogen, an alkyl, an alkenyl, an alkynyl, a cycloalkyl, a heterocyclyl, an aryl, a heteroaryl, or an arylalkyl. 
Preferably, R4 is hydrogen. 

In each residue of formula (a): 

    PNG
    media_image6.png
    214
    346
    media_image6.png
    Greyscale

R1a, R1b, R1c, and R1d are each independently hydrogen, an amino acid side chain, an alkyl, an alkenyl, an alkynyl, a cycloalkyl, a heterocyclyl, an aryl, a heteroaryl, or an arylalkyl, wherein each amino acid side chain, alkyl, alkenyl, alkynyl, cycloalkyl, heterocyclyl, aryl, heteroaryl, and arylalkyl can be optionally substituted with H, an alkyl, an alkenyl, an alkynyl, an azide, -OR5 , or-SR5 ; and (additional limitations to those of instant claim 4 within the scope of said claim) at least one of R1a and R1c is a side chain of a modified or unmodified amino acid selected from the group consisting of cysteine, homocysteine, selenocysteine, leucine, 
When a linker B or a linker C is attached to a residue of formula (a), the linker B or linker C for linkers between a or d and a' or d' residues (Linker B, Linker C, Linker F, Linker G, linkers for d1-d'1, d2-d'2, d3-d'3, a1-a'1, a2-a'2, and a3-a'3 in Formula II the appropriate spatial distance is 5-15 A (par. [0111])) is attached to or replaces one of R1a, R1b, R 1c, and R1d.
In a preferred embodiment, (i) one of R1a and R1c is the side chain of a modified or unmodified amino acid selected from the group consisting of cysteine, homocysteine, selenocysteine, leucine, isoleucine, hexafluoroleucine, valine, hexafluorovaline, allylglycine, threonine, and analogues of each of the preceding residues, and (ii) R1b, R1d, and the other of R1a and R1c are each independently hydrogen, a C1-3 alkyl (preferably methyl or ethyl), or a C2-3 alkenyl (preferably ethenyl). 

In each residue of formula (b): 

    PNG
    media_image7.png
    206
    348
    media_image7.png
    Greyscale

R2a, R2b, R2c, and R2d are each independently hydrogen, an amino acid side chain, an alkyl, an alkenyl, an alkynyl, a cycloalkyl, a heterocyclyl, an aryl, a heteroaryl, or an arylalkyl, wherein each amino acid side chain, alkyl, alkenyl, alkynyl, cycloalkyl, heterocyclyl, aryl, heteroaryl, and arylalkyl can be optionally substituted with H, an alkyl, an alkenyl, an alkynyl, an azide, -OR 5, or -SR 5; and at least one of R2a and R2c is an amino acid side chain. 
When a Linker A or a Linker D for linkers between g or e and g' or e' residues (Linker A, Linker D, Linker E, Linker H, linkers for g0-e'1, g1-e'2, g2-e'3, e1-g'0, e2-g'1, and e3-g'2 in Formula 2a, R2b, R2c, and R2d. 
In a preferred embodiment, 
one of R2a and R2c is an amino acid side chain and 
R2b R2d, and the other of R2a and R2c are each independently hydrogen or a C1-3 alkyl (e.g., methyl, ethyl). 
In each residue of formula (c): 

    PNG
    media_image8.png
    236
    332
    media_image8.png
    Greyscale

each R3 is independently hydrogen, an amino acid side chain, an alkyl, an alkenyl, an alkynyl, a cycloalkyl, a heterocyclyl, an aryl, a heteroaryl, or an arylalkyl, wherein each amino acid side chain, alkyl, alkenyl, alkynyl, cycloalkyl, heterocyclyl, aryl, heteroaryl, and arylalkyl can be optionally substituted with H, an alkyl, an alkenyl, an alkynyl, an azide, -OR5, or-SR5. 
In at least one embodiment, at least one R3 is a side chain of a modified or unmodified amino acid. In a preferred embodiment, residues of formula (c) are selected to facilitate molecular recognition of a target by the coiled-coil structure. 

Each R4 in Formula IV is independently hydrogen, an alkyl, an alkenyl, an alkynyl, a cycloalkyl, a heterocyclyl, an aryl, a heteroaryl, or an arylalkyl. 
Preferably, R4 is hydrogen. 

Each R5 in Formula IV is independently selected from the group consisting of 

Regarding claims 16 and 34, Arora discloses administration of the disclosed peptides (par. [0167]).
Therefore the teachings of Arora render obvious the presently claimed pharmaceutical composition and administration to a subject.
Additional embodiments are disclosed, wherein one or more pairs (“go-e'i, gi-e' 2, g2e' 3, di-d'i, d2d' 2, d3-d' 3, ai-a'i, a2a' 2, a3-a' 3, ei-g' 0 , e2g'i, and e3-g'2”) are covalently bound by linkers, structurally defined and identified as “Z” in place of any “X” or “X’”, or alternatively defined by descriptive language [“( e.g., "there is a disulfide linker between residue Xn and residue Xn"')”](par.[0079]). Further discussion of what would be apparent to the “skilled artisan” regarding linkers is described; specifically, that “virtually any covalent linker can be used” (par.[0111]) Further, linkers A, D, E, and H are described for use in linking go-e'i, gi-e' 2, g2e' 3 ei-g' 0 , e2g'i, and e3-g'2 (10-25 Å), and linkers B, C, F, and G for linking di-d'i, d2d' 2, d3-d' 3, ai-a'i, a2a' 2, a3-a' 3 (5-15Å)(par.[0111]). All of the previous elements; specifically, the parallel macrostructure comprising two parallel coiled coils of at least 14 amino acid residues discloses an amino acid sequence adhering to the limitations of claims 1,14, and 42 (par. [0132] and claims 1(ii)-11, 14, and 15), in a pharmaceutical composition (claim 22). Finally, Arora discloses pharmaceutical compositions and non-targeted administration of said compositions to a subject; in addition to modulation of gene transcription via the steps of contacting cells and specific transcription factors in vivo with the disclosed antiparallel coiled coil species (pars. [0140] and [0166]-[0167]; pars. [0154]- [0158]; claims 23-31; and 32-36).
Thus, the required elements for both contacting of cells and administration to a subject of the compositions claimed in the instant application were disclosed by Aurora. 

Arora does not disclose arginine in position bX4, tryptophan in position eX7, glutamate in position fX8, QCy in position gX9, arginine in position bX11, arginine in position cX12, phenylalanine in position eX’6, arginine in position fX’7, glutamate in position cX’11, or use of parallel coiled coil macrostructure species in gene therapy; specifically via binding a target molecule that regulates NF-κβ with a coiled coil interaction with HLX1 or HLX2 of NEMO, or with NEMO itself.
Regarding claims 15 and 42, Bagneris teaches the inverse α-helical amino acid sequences which dimerized to create IKKγ, and crystalizes the parallel coiled coil resulting from its interaction with Kaposi’s sarcoma (ks)-v-FLIP. Bagneris identifies this interaction as an essential component in the signalosome responsible for regulating downstream activation of NF- κβ (abstract) and indicates that the v-FLIP monomers do not dimerize without IKKγ interaction (p.625, Figure 3(C)). 
Said crystallization identified the portion of IKKγ (including conserved residues and visualized interactions) that dimerizes to interact with ks-v-FLIP, thereby regulating NF-κβ activation. A majority of the identified α helix having conserved interactions with ks-v-FLIP are identical to NEMO Helix 1 (represented in Bagneris as IKKγ: V232 – I245, Figure 2(B)) and NEMO Helix 2 (represented in Bagneris as IKKγ: A233 – K246, Figure 2(B)), which are used as a base sequence of the tested CHDNEMO sequences, including CHD3NEMO (instant spec Figure 2(b)). 
Therefore, Bagneris teaches a motivation to target ks-v-FLIP with a parallel coiled coil comprising amino acids of the NEMO amino acid sequence to modulate NF-κβ activation by interaction with ks-v-FLIP. Further, Bagneris identifies that ks-v-FLIP requires IKKγ for signalosome activation and provides specific descriptions of the protein interactions, in view of Betts (incorporated in Arora by reference), which will enable one having ordinary skill to modify – with reasonable expectation of success– the parallel coiled coil sequence disclosed in Arora as follows:
Arora discloses “b1 is any residue”; corresponding to bX4 in instant claims 1 (any positively charged residue) and 42 (His or Arg), as well as, “b” of Helix 1, Heptad 1 of Figure 2(b) of the application, illustrating the amino acid sequence of CHD3NEMO; wherein “b” is arginine (R). This position represents native NEMO histidine (H) (Spec, Fig 2(b)). Bagneris teaches histidine at this position (H235 of IKKγ, indicated as having a direct interaction with ks-FLIP (Bagneris Fig 2)). Arginine is a positively charged amino acid, and other positively charged amino acids can be used to substitute Histidine (Betts 14.5.9.1).
Arora discloses “e1 is any residue”; corresponding to eX7 in instant claims 1 (any residue) and 42 (Phe, Tyr, Trp, etc.), as well as, “e” of Helix 1, Heptad 1 of Figure 2(b), illustrating the amino acid sequence of CHD3NEMO; wherein “e” is tryptophan (W). This position represents native NEMO phenylalanine (F) (Fig 2(b)).  Bagneris teaches Phenylalanine (F) can be substituted with other aromatic or hydrophobic amino acids (Betts 14.5.6.1). Therefore Tryptophan (W) is a reasonable substitution for native phenylalanine (F).
Arora discloses “f1 is any residue”; corresponding to fX8 in instant claims 1 (any negatively charged residue) and 42 (Gln or Glu), as well as, “f” of Helix 1, Heptad 1 of Figure 2(b), illustrating the amino acid sequence of CHD3NEMO; wherein “f” is glutamate (E). This position represents native NEMO glutamine (Q) (Fig 2(b)). Bagneris teaches glutamine at this position (Q239 of IKKγ, indicated as having a direct interaction with ks-FLIP (Bagneris Fig 2)). Glutamine (Q) can be substituted by other polar amino acids, especially glutamate (Betts 14.5.15.1). Therefore, glutamic acid (E) is a reasonable substitution. 
Arora discloses “g1 is any residue”; corresponding to gX9 in instant claims 1 (QCy) and 42 (QCy), as well as, “g” of Helix 1, Heptad 2 of Figure 2(b), illustrating the amino acid sequence of CHD3NEMO; wherein “g” is (QCy).
This position represents native NEMO glutamic acid (E) (Fig 2(b)), Bagneris teaches histidine at this position (E240 of IKKγ, indicated as having a direct interaction with ks-FLIP (Bagneris Fig 2)). Glutamate (E) substitution can be by other polar amino acids, in particular glutamine (Betts 14.5.13.1). In addition, Bagneris specifically points out that cleft 2 of v-FLIP forms a “wider cavity” comprised primarily of Leucine which is “too remote” to be accessible to Glu240, which forms the only non-Van der Waals interaction (p.624, par. spanning Col. 1 and Col. 2; Figure 4(B)). This statement of fact provides specific motivation to use an extended aliphatic R group at this position. 

    PNG
    media_image15.png
    307
    647
    media_image15.png
    Greyscale
.
Arora discloses “b2 is any residue”; corresponding to bX11 in instant claims 1 (any residue) and 42 (Asp or Arg), as well as, arginine (R) representing “b” of Helix 1, Heptad 2 of Figure 2(b), illustrating the amino acid sequence of CHD3NEMO; wherein “b” is arginine (R). This position represents native NEMO aspartate (D) (Fig 2(b)). Bagneris teaches aspartic acid at this position (D242 of IKKγ, indicated as having a direct interaction with ks-FLIP (Bagneris Fig 2)). Aspartate (D) can be substituted by other polar amino acids (Betts 14.5.12.1). Therefore, arginine (R) is a reasonable substitution at this position.
Arora discloses “c2 is any residue”; corresponding to cX12 in instant claims 1 (Arg) and 42 (Arg), as well as, “c” of Helix 1, Heptad 2 of Figure 2(b), illustrating the amino acid sequence of CHD3NEMO; wherein “c” is arginine (R). This position represents native NEMO asparagine (N) (Fig 2(b)). Bagneris teaches aspartic acid at this position (N243 of IKKγ, indicated as NOT having a direct interaction with ks-FLIP (Bagneris Fig 2)). Asparagine (N) can be substituted by other polar amino acids (Betts 14.5.14.1). Because there is no specified interaction and arginine is a polar amino acid, it is a reasonable substitution here.
 “g'0 is any residue”; corresponding to gX’1 in instant claims 1 (any residue) and 42 (Ala), as well as, glutamate (E) “g” of Helix 2, Heptad 1 of Figure 2(b) illustrating the amino acid sequence of CHD3NEMO; wherein “g” is glutamate (E). This position represents native NEMO Ala (Fig 2(b)). Bagneris teaches aspartic acid at this position (A232 of IKKγ, indicated as not having a direct interaction with ks-FLIP (Bagneris Fig 2)). Arora teaches at least 4 parallel coiled coil embodiments and multiple antiparallel coiled coils with N-terminal Glu as the preferred species (pars. [0055], [0056], [0133], [0134], [0028], [0030], etc.), and it is not surprising to see alanine present in just about all non-critical protein contexts. (Betts 14.5.14.1).Therefore, glutamic acid (E) would be a reasonable substitution in this position.
Arora discloses “e'1 is any residue”; corresponding to eX’6 in instant claims 1(Phe) and 42 (Phe), as well as, phenylalanine (F) representing “e” of Helix 2, Heptad 1 of Figure 2(b) illustrating the amino acid sequence of CHD3NEMO; wherein “e” is phenylalanine (F). This position represents native NEMO phenylalanine (F) (Fig 2(b)). Bagneris teaches Phenylalanine (F) in this position. (F237 of IKKγ (Bagneris Fig 2)). Arora discloses “f'1 is any residue”; corresponding to fX’7 in instant claims 1 (any positively charged residue)and 42 (Gln or Arg), as well as, “f” of Helix 2, Heptad 1 of Figure 2(b) illustrating the amino acid sequence of CHD3NEMO; wherein “f” is arginine (R). This position represents native NEMO Glutamine (Q) (Fig 2(b)). Bagneris teaches glutamine at this position (Q238 of IKKγ, indicated as neither being conserved, nor having a direct interaction with ks-FLIP (Bagneris Fig 2)). Glutamine (Q) can be substituted by other polar amino acids (Betts 14.5.15.1). Therefore, arginine is a reasonable substitution in this position.

    PNG
    media_image16.png
    275
    637
    media_image16.png
    Greyscale

Arora discloses “c'2 is any residue”; corresponding to cX’11 in instant claims 1 (any negatively charged residue) and 42 (Asn or Glu), as well as, glutamate (E) “c” of Helix 2, Heptad 2 of Figure 2(b) illustrating the amino acid sequence of CHD3NEMO; wherein “c” is glutamic acid (E). This position represents native NEMO Asparagine (N) (Fig 2(b)). Bagneris teaches asparagine at this position (N243 of IKKγ, indicated as neither being conserved, nor having a direct interaction with ks-FLIP (Bagneris Fig 2)). Asparagine (N) can be substituted by other polar amino acids (Betts 14.5.14.1). Therefore, glutamate (E) is a reasonable substitution to make in this position.
Thus, if one of ordinary skill were motivated to construct a protein that modulates NF-κβ, it would have been obvious to one of ordinary skill to combine the disclosure of a parallel coiled coil from Arora with the specific amino acid sequences and protein interactions taught in Bagneris to modify IKKγ, and with a reasonable expectation of success, develop the sequences of claims 15 and 42 as competitive inhibitors of the IKKγ signalosome.

Regarding claims 17, 21, and 26, Watkins (referenced in Arora; pars. [0004], [0006], and [0203]) teaches helix dimers; specifically, NEMO (NFκβ essential modulator) in relation to v-FLIP as one of only three (3) “potential targets for modulation by designed tertiary structured mimetics” (p. 11628, Figure 9(c)). Therefore, Watkins provides motivation to use the coiled-coil structures of Arora to target NEMO.  

In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to synthesize and administer pharmaceutical compositions comprising the peptide structures of Arora to subjects or cells requiring NEMO to regulate or inhibit NFκβ. One would have been motivated to do so since Watkins, referenced in Arora as “comprehensive” indicates v-FLIP NEMO as a target for downstream regulation via PPI helix dimer mimetic interaction and Bagneris identifies the specific PPI required for downstream regulation of NF-κβ.Further, it is well within the skill of the ordinary artisan to modify, synthesize, and administer the instant pharmaceutical composition. Therefore if an artisan wanted to produce a pharmaceutical composition comprising the embodiments from Arora to test the binding or effects on downstream gene transcription and modulation of NFκβ by mimetic binding to v-FLIP NEMO (or some practical variant thereof), one would have been motivated to use the compositions taught by Arora as modified by Bagneris to do so. See KSR International Co. v. Teleflex Inc., 82USPQ2d 1385 (US 2007).


Double Patenting

Non-Statutory Double Patenting 
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9-14, 16, 17, 21, 26, 34, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10 and 11 of U.S. Patent No. 10,851,133, in view of ARORA (WO 2016/201007-A1, Pub. December. 12, 2016), BAGNERIS, Crystal Structure of a vFlip-IKKγ Complex: Insights into Viral Activation of the IKK Signalosome, Molecular Cell, 30, 620-631, Pub: 2008, 
BETTS, Amino acid properties and consequences of substitutions, Bioinformatics for geneticists, Chapter 14, pgs. 289-316, Pub: 2003, and WATKINS, Protein−Protein Interactions Mediated by Helical Tertiary Structure Motifs, JACS, 137, 11622-11630 (2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7, 10, and 11 of ‘133 teach the same parallel coiled-coil macro-structural components  of instant claims 1-7, 9-17,21, 26, 34, and 42.

While ‘113 does encompass all of the broad structural components of the instant parallel coiled coil macrostructure, it does not claim the specific sequences of  claims 1, 15, or 42, nor does it contain claims to pharmaceutical compositions or any method claims. 
Arora discloses the embodiments of the claimed parallel coiled coils comprising general formulae I and II, bound by optional linkers – which will be “apparent to the skilled artisan” – (p.79, line 20), and enabled for point attachments (Abs.; pgs. 2, 6, and 38; pars. [0035]- [0054], [0130]-[0133]; and claims 1-11, 14, and 15). In addition, Arora discloses pharmaceutical compositions comprising the described compounds, routes of administration (pars. [0140]- [0141]; [0143]-[0149]), and both targeted and non-targeted delivery to cells, tissues, and organs (pars. [0166]- [0167]). Arora also discloses methods – “apparent to the skilled artisan” – of modulating transcription of a gene by inhibiting transcription factors by contacting a cell or transcription factor and administering to a subject, compositions comprising antiparallel species dependent on the claim 1 generic formulae (pars. [0150], [0154], [0158]-[0167]; and claims 24-38). Finally, Arora makes reference to a “comprehensive analysis of high resolution structures in the Protein Data Bank…undertaken to identify all PPIs mediated by helix dimers” (par. [0004]). 
Regarding claims 1-7, 9-14, 16, and 34, Arora discloses general formula II; including helical and 2D illustrations (pgs. 6 and 38; pars. [0077] and [0078]; and claims 1-11, 14, 15, 21, and 22), and incorporates Betts as a reference for amino acid substitution. Specifically, Arora discloses the following schematics on p. 38:

    PNG
    media_image1.png
    477
    573
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    579
    1140
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    67
    75
    media_image3.png
    Greyscale
 represents T1 and T3 and meets the limitations of instant claim 1 as a point of attachment from a terminal nitrogen; and each 
    PNG
    media_image4.png
    66
    72
    media_image4.png
    Greyscale
 represents T2 and T4 and reads on the limitations of instant claim 1is a point of attachment from a terminal carbonyl.

Arora also discloses the following illustration of Formula IV from par. [0130]:

    PNG
    media_image5.png
    420
    1169
    media_image5.png
    Greyscale

wherein,* represents the residue to which an optional linker may be attached;
a1*, a2*, a3*, b1, b2, b3, c1, c2, c3, d1*, d2*, d3*, e1*, e2*, e3*, f0, f1, f2, g0*, g1*, g2*, a1’*, a2’*, a3’*, b1’, b2’, b3’, c1’, c2’, c3’, d1’*, d2’*, d3’*, e1’*, e2’*, e3’*, f0’, f1’, f2’, g0’*, g1’*, g2’* are each independently absent or a modified or unmodified amino acid residue or analogue thereof;
a1*, a2*, a3*, d1*, d2*, d3*, a1’*, a2’*, a3’*, d1’*, d2’*, d3’* each independently have the formula (a)

    PNG
    media_image6.png
    214
    346
    media_image6.png
    Greyscale
,
e1*, e2*, e3*, g0*, g1*, g2*, e1’*, e2’*, e3’*, g0’*, g1’*, g2’*each independently have the formula (b)

    PNG
    media_image7.png
    206
    348
    media_image7.png
    Greyscale
,
b1, b2, b3, c1, c2, c3, f1, f2, b1’, b2’, b3’, c1’, c2’, c3’, f1’, f2’ each independently have the formula (c) 

    PNG
    media_image8.png
    236
    332
    media_image8.png
    Greyscale
,
and f0, and f0’ have the formula (c') 

    PNG
    media_image9.png
    256
    406
    media_image9.png
    Greyscale

Each R4 in Formula IV is independently hydrogen, an alkyl, an alkenyl, an alkynyl, a cycloalkyl, a heterocyclyl, an aryl, a heteroaryl, or an arylalkyl. 
Preferably, R4 is hydrogen. 


Arora further discloses the embodiment of the parallel coiled-coils, each containing 14 amino acids in the following sequence: 
“f0 is any residue”, corresponding to fX1 in instant claim 1 (any residue).In addition, Arora teaches at least 4 parallel coiled coil embodiments and multiple antiparallel coiled coils with N-terminal Glu as the preferred species (pars. [0055], [0056], [0133], [0134], [0028], [0030], etc.);
“g0 is Trp, Met, Phe, Ala, Glu, or His”; corresponding to gX2in instant claim 1 (Trp); 
“a1 is Cys, HCys, 15 Leu, Ile, allylleucine, Val, allylglycine, Thr, selenocysteine, hexafluoroleucine, or hexafluorovaline”; corresponding to aX3 in instant claim 1 (any hydrophobic residue);
“b1 is any residue”; corresponding to bX4 in instant claim 1 (any positively charged residue); 
“c1 is Gln, Trp, Leu, Phe, Tyr, or Met”; corresponding to cX5 in instant claim 1 (Gln); 
“d1 is Cys, HCys, Leu, Ile, allylleucine, Val, allylglycine, Thr, selenocysteine, hexafluoroleucine,
or hexafluorovaline”; corresponding to dX6 in instant claims 1 (any hydrophobic) and 42 (Cys, Leu, Ile, analogues, etc.), as well as, leucine (L) representing “d” of Helix 1, Heptad 1 of Figure 2(b), illustrating the amino acid sequence of CHD3NEMO; 
“e1 is any residue”; corresponding to eX7 in instant claim 1 (any residue); 
 “f1 is any residue”; corresponding to fX8 in instant claim 1 (any negatively charged residue); 
“g1 is any residue”; corresponding to gX9 in instant claims 1 (modified or unmodified QCyor analogues thereof);
“a2 is Cys, HCys, Leu, Ile, allylleucine, Val, allylglycine, Thr, selenocysteine, hexafluoroleucine, or hexafluorovaline”; corresponding to aX10 in instant claims 1 (any hydrophobic residue); 
“b2 is any residue”; corresponding to bX11 in instant claims 1 (any residue);
“c2 is any residue”; corresponding to cX12 in instant claims 1 (Arg);
“d2 is Cys, HCys, Leu, Ile, allylleucine, Val, allylglycine, Thr, selenocysteine, hexafluoroleucine, or hexafluorovaline”; corresponding to dX13 in instant claims 1 (any hydrophobic); 
“e2 is any residue” (Modifiable to “Z”, par. [0132], lines 31-33); corresponding to eX14 in instant claim 1 (azidolysine) wherein e2 is of formula (b)

    PNG
    media_image7.png
    206
    348
    media_image7.png
    Greyscale
 when taken in light of Arora; which teaches: “ Z, is a covalent linker (e.g., a bis-triazole linker) between pair e2g'1.” (par. [0132]) and “Z denotes azidolysine derived bis-triazole linker” (par. [0072], line 19).
“g'0 is any residue”; corresponding to gX’1 in instant claim 1 (any residue). In addition, Arora teaches at least 4 parallel coiled coil embodiments and multiple antiparallel coiled coils with N-terminal Glu as the preferred species (pars. [0055], [0056], [0133], [0134], [0028], [0030], (Figure 4(b));
“a'1 is Cys, HCys, Leu, Ile, allylleucine, Val, allylglycine, Thr, selenocysteine, hexafluoroleucine, or hexafluorovaline”; corresponding to aX’2 in instant claim 1 (any hydrophobic residue); 
“b'1 is His, Phe, Trp, Tyr, Val, Leu, or Ile”; corresponding to bX’3 in instant claim 1 (His); 
“c'1 is any residue”; corresponding to cX’4 in instant claim 1 (any positively charged residue);
 “d'1 is Cys, HCys, Leu, Ile, allylleucine, Val, allylglycine, Thr, selenocysteine, hexafluoroleucine, or hexafluorovaline; corresponding to dX’5 in instant claim 1 (any hydrophobic residue); 
“e'1 is any residue”; corresponding to eX’6 in instant claim 1(Phe);
“f'1 is any residue”; corresponding to fX’7 in instant claim 1 (any positively charged residue);
“g'1 is any residue” (Modifiable to “Z”, par. [0132], lines 31-33); corresponding to gX’8 in instant claim 1 (azidolysine); wherein g’1 is of formula (b)

    PNG
    media_image7.png
    206
    348
    media_image7.png
    Greyscale
 when taken in light of Arora; which teaches: “Z, is a covalent linker (e.g., a bis-triazole linker) between pair e2g'1.” (par. [0132]) and “Z denotes azidolysine derived bis-triazole linker” (par. [0072], line 19);
“a'2 is Cys, HCys, Leu, Ile, allylleucine, Val, allylglycine, Thr, selenocysteine, hexafluoroleucine, or hexafluorovaline”; corresponding to aX’9 in instant claim 1 (any hydrophobic residue); 
“b'2 Asp, Asn, Glu, Gln, Tyr, Ser, or Thr”; corresponding to bX’10 in instant claim 1 (Asp); 
“c'2 is any residue”; corresponding to cX’11 in instant claim 1 (any negatively charged residue);
“d'2 is Cys, HCys, Leu, Ile, allylleucine, Val, allylglycine, Thr, selenocysteine, hexafluoroleucine, or hexafluorovaline”, corresponding to dX’12 in instant claims 1 (any hydrophobic residue); 
“e'2 is His, Phe, Trp, Tyr, Val, Leu, or Ile”; corresponding to eX’13 in instant claim 1 (Ile); and 
f'2 is any residue; corresponding to fX’14 in instant claims 1 (Arg).
Finally, Arora discloses the following linkers in reference to the parallel coiled coil described above. All of the linkers disclosed read on the limitations of claim 1 Linker E is independently a linker between a g* amino acid residue and an e'* amino acid residue, wherein the length of the linker is such that the spatial distance between the Cα position of the g* amino acid residue and the Cα position of the e'* amino acid residue is 10-25 Å; 
each Linker F is independently a linker between a d* amino acid residue and a d'* amino acid residue, wherein the length of the linker is such that the spatial distance between the Cα position of the d* amino acid residue and the Cα position of the d'* amino acid residue is 5-15 Å; 

each Linker H is independently a linker between an e* amino acid residue and a g'* amino acid residue, wherein the length of the linker is such that the spatial distance between the Cα position of the e* amino acid residue and the Ca position of the g'* amino acid residue is 10-25 Å (par. 0074]). 

Regarding claims 2-7, Regarding claims 2, 7, and 9-11, Arora discloses the broad limitations of the parallel species of macrostructure described in claims 1-42, including general formulae I and II (pgs. 6 and 38; pars. [0077] and [0078]; and claims 1-11, 14, and 15), wherein one or more pairs (“go-e'i, gi-e' 2, g2e' 3, di-d'i, d2d' 2, d3-d' 3, ai-a'i, a2a' 2, a3-a' 3, ei-g' 0 , e2g'i, and e3-g'2”) are covalently bound by linkers, structurally defined and identified as “Z” in place of any “X” or “X’”, ( e.g., "there is a disulfide linker between residue Xn and residue Xn"') (par.[0079]). Further discussion of what would be apparent to the “skilled artisan” regarding linkers is described; specifically, that “virtually any covalent linker can be used” (par. [0111]). Finally, linker A, D, E, and H are described for use in linking go-e'i, gi-e' 2, g2e' 3 ei-g' 0 , e2g'i, and e3-g'2 (10-25 Å); as well as, linkers B, C, F, and G for linking di-d'i, d2d' 2, d3-d' 3, ai-a'i, a2a' 2, a3-a' 3 (5-15Å) (par.[0111]). Specifically, Arora discloses the following linkers in reference to the parallel coiled coil described above. All of the linkers disclosed read on the limitations of instant claims 2-7: Linker E is independently a linker between a g* amino acid residue and an e'* amino acid residue, wherein the length of the linker is such that the spatial distance 
each Linker F is independently a linker between a d* amino acid residue and a d'* amino acid residue, wherein the length of the linker is such that the spatial distance between the Cα position of the d* amino acid residue and the Cα position of the d'* amino acid residue is 5-15 Å; 
each Linker G is independently a linker between an a* amino acid residue and an a'* amino acid residue, wherein the length of the linker is such that the spatial distance between the Cα position of the a* amino acid residue and the Ca position of the a'* amino acid residue is 5-15 Å; 
each Linker H is independently a linker between an e* amino acid residue and a g'* amino acid residue, wherein the length of the linker is such that the spatial distance between the Cα position of the e* amino acid residue and the Ca position of the g'* amino acid residue is 10-25 Å (par. 0074]); and
the following species of linkers:
For linkers between a or d and a' or d' residues (Linker B, Linker C, Linker F, Linker G, linkers for d1-d'1, d2-d'2, d3-d'3, a1-a'1, a2-a'2, and a3-a'3 in Formula II) the appropriate spatial distance is 5-15 Å. In at least one embodiment, the spatial distance is 6-8 Å. In at least one embodiment, the spatial distance is 5-10 Å. Methods of modifying amino acid residues to facilitate attachment of a suitable linker (including replacement of an amino acid side chain with the linker) will also be apparent to the skilled artisan (par. [0111]);

    PNG
    media_image10.png
    286
    407
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    233
    689
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    75
    243
    media_image12.png
    Greyscale
(pars. [0113]-[0115]); as well as, “In at least one embodiment, the linker between g or e and g' or e' residues (Linker A, Linker D, Linker E, Linker H, linkers for g0-e'1, g1-e'2, g2-e'3, e1-g'0 , e2-g'1, and e3-g'2 in Formula II) has the following formula

    PNG
    media_image13.png
    297
    493
    media_image13.png
    Greyscale
 wherein X is 0, S, CR2, NR, or P (preferably 0, S, CH2 or NR), wherein X1 is 0, S, C, CR, N, NH, and NR, wherein each R is independently H, alkyl, or aryl, wherein Y is S, and wherein each 
    PNG
    media_image14.png
    32
    51
    media_image14.png
    Greyscale
marks a connection point to the Cα carbon in a linked” (par5. [0115]).
Regarding claims 4 and 12, Arora also discloses the following illustration of Formula IV from par. [0130]:

    PNG
    media_image5.png
    420
    1169
    media_image5.png
    Greyscale

wherein,* represents the residue to which an optional linker may be attached;
1*, a2*, a3*, b1, b2, b3, c1, c2, c3, d1*, d2*, d3*, e1*, e2*, e3*, f0, f1, f2, g0*, g1*, g2*, a1’*, a2’*, a3’*, b1’, b2’, b3’, c1’, c2’, c3’, d1’*, d2’*, d3’*, e1’*, e2’*, e3’*, f0’, f1’, f2’, g0’*, g1’*, g2’* are each independently absent or a modified or unmodified amino acid residue or analogue thereof;
a1*, a2*, a3*, d1*, d2*, d3*, a1’*, a2’*, a3’*, d1’*, d2’*, d3’* each independently have the formula (a)

    PNG
    media_image6.png
    214
    346
    media_image6.png
    Greyscale
,
e1*, e2*, e3*, g0*, g1*, g2*, e1’*, e2’*, e3’*, g0’*, g1’*, g2’*each independently have the formula (b)

    PNG
    media_image7.png
    206
    348
    media_image7.png
    Greyscale
,
b1, b2, b3, c1, c2, c3, f1, f2, b1’, b2’, b3’, c1’, c2’, c3’, f1’, f2’ each independently have the formula (c) 

    PNG
    media_image8.png
    236
    332
    media_image8.png
    Greyscale
,
and f0, and f0’ have the formula (c') 

    PNG
    media_image9.png
    256
    406
    media_image9.png
    Greyscale

Each R4 in Formula IV is independently hydrogen, an alkyl, an alkenyl, an alkynyl, a cycloalkyl, a heterocyclyl, an aryl, a heteroaryl, or an arylalkyl. 
Preferably, R4 is hydrogen. 

In each residue of formula (a): 

    PNG
    media_image6.png
    214
    346
    media_image6.png
    Greyscale

R1a, R1b, R1c, and R1d are each independently hydrogen, an amino acid side chain, an alkyl, an alkenyl, an alkynyl, a cycloalkyl, a heterocyclyl, an aryl, a heteroaryl, or an arylalkyl, wherein each amino acid side chain, alkyl, alkenyl, alkynyl, cycloalkyl, heterocyclyl, aryl, heteroaryl, and arylalkyl can be optionally substituted with H, an alkyl, an alkenyl, an alkynyl, an azide, -OR5 , or-SR5 ; and (additional limitations to those of instant claim 4 within the scope of said claim) at least one of R1a and R1c is a side chain of a modified or unmodified amino acid selected from the group consisting of cysteine, homocysteine, selenocysteine, leucine, isoleucine, hexafluoroleucine, valine, hexafluorovaline, allylglycine, threonine, and analogues of each of the preceding residues. 
When a linker B or a linker C is attached to a residue of formula (a), the linker B or linker C for linkers between a or d and a' or d' residues (Linker B, Linker C, Linker F, Linker G, linkers for d1-d'1, d2-d'2, d3-d'3, a1-a'1, a2-a'2, and a3-a'3 in Formula II the appropriate spatial distance is 5-15 A (par. [0111])) is attached to or replaces one of R1a, R1b, R 1c, and R1d.
In a preferred embodiment, (i) one of R1a and R1c is the side chain of a modified or unmodified amino acid selected from the group consisting of cysteine, homocysteine, selenocysteine, leucine, isoleucine, hexafluoroleucine, valine, hexafluorovaline, allylglycine, threonine, and analogues of each of the preceding residues, and (ii) R1b, R1d, and the other of R1a and R1c are each independently hydrogen, a C1-3 alkyl (preferably methyl or ethyl), or a C2-3 alkenyl (preferably ethenyl). 

In each residue of formula (b): 

    PNG
    media_image7.png
    206
    348
    media_image7.png
    Greyscale

R2a, R2b, R2c, and R2d are each independently hydrogen, an amino acid side chain, an alkyl, an alkenyl, an alkynyl, a cycloalkyl, a heterocyclyl, an aryl, a heteroaryl, or an arylalkyl, wherein each amino acid side chain, alkyl, alkenyl, alkynyl, cycloalkyl, heterocyclyl, aryl, heteroaryl, and arylalkyl can be optionally substituted with H, an alkyl, an alkenyl, an alkynyl, an azide, -OR 5, or -SR 5; and at least one of R2a and R2c is an amino acid side chain. 
When a Linker A or a Linker D for linkers between g or e and g' or e' residues (Linker A, Linker D, Linker E, Linker H, linkers for g0-e'1, g1-e'2, g2-e'3, e1-g'0, e2-g'1, and e3-g'2 in Formula II the appropriate spatial distance is 10-25 A (par. [0111])) is attached to a residue of formula (b), the Linker A or Linker D is attached to or replaces one of R2a, R2b, R2c, and R2d. 
In a preferred embodiment, 
one of R2a and R2c is an amino acid side chain and 
R2b R2d, and the other of R2a and R2c are each independently hydrogen or a C1-3 alkyl (e.g., methyl, ethyl). 
In each residue of formula (c): 

    PNG
    media_image8.png
    236
    332
    media_image8.png
    Greyscale

each R3 is independently hydrogen, an amino acid side chain, an alkyl, an alkenyl, an alkynyl, a cycloalkyl, a heterocyclyl, an aryl, a heteroaryl, or an arylalkyl, wherein each amino acid 5, or-SR5. 
In at least one embodiment, at least one R3 is a side chain of a modified or unmodified amino acid. In a preferred embodiment, residues of formula (c) are selected to facilitate molecular recognition of a target by the coiled-coil structure. 

Each R4 in Formula IV is independently hydrogen, an alkyl, an alkenyl, an alkynyl, a cycloalkyl, a heterocyclyl, an aryl, a heteroaryl, or an arylalkyl. 
Preferably, R4 is hydrogen. 

Each R5 in Formula IV is independently selected from the group consisting of 
H, - PG (where PG is a protecting group), an alkyl, an alkenyl, an alkynyl, a cycloalkyl, an aryl, a heteroaryl, a heterocyclyl, and an arylalkyl.
Regarding claims 16 and 34, Arora discloses administration of the disclosed peptides (par. [0167]).
Therefore the teachings of Arora render obvious the presently claimed pharmaceutical composition and administration to a subject.
 Additional embodiments are disclosed, wherein one or more pairs (“go-e'i, gi-e' 2, g2e' 3, di-d'i, d2d' 2, d3-d' 3, ai-a'i, a2a' 2, a3-a' 3, ei-g' 0 , e2g'i, and e3-g'2”) are covalently bound by linkers, structurally defined and identified as “Z” in place of any “X” or “X’”, or alternatively defined by descriptive language [“( e.g., "there is a disulfide linker between residue Xn and residue Xn"')”](par.[0079]). Further discussion of what would be apparent to the “skilled artisan” regarding linkers is described; specifically, that “virtually any covalent linker can be used” (par.[0111]) Further, linkers A, D, E, and H are described for use in linking go-e'i, gi-e' 2, 2e' 3 ei-g' 0 , e2g'i, and e3-g'2 (10-25 Å), and linkers B, C, F, and G for linking di-d'i, d2d' 2, d3-d' 3, ai-a'i, a2a' 2, a3-a' 3 (5-15Å)(par.[0111]). All of the previous elements; specifically, the parallel macrostructure comprising two parallel coiled coils of at least 14 amino acid residues discloses an amino acid sequence adhering to the limitations of claims 1,14, and 42 (par. [0132] and claims 1(ii)-11, 14, and 15), in a pharmaceutical composition (claim 22). Finally, Arora discloses pharmaceutical compositions and non-targeted administration of said compositions to a subject; in addition to modulation of gene transcription via the steps of contacting cells and specific transcription factors in vivo with the disclosed antiparallel coiled coil species (pars. [0140] and [0166]-[0167]; pars. [0154]- [0158]; claims 23-31; and 32-36).
Thus, the required elements for both contacting of cells and administration to a subject of the compositions claimed in the instant application were disclosed by Aurora. Therefore, it would have been obvious to one having ordinary skill at the time of filing of the instant application to combine the elements disclosed in Arora to obtain the compositions claimed; and to reasonably expect that the administration of the composition would modulate transcription downstream of protein-protein interactions (PPIs) mediated by helix dimers.

Arora does not disclose arginine in position bX4, tryptophan in position eX7, glutamate in position fX8, QCy in position gX9, arginine in position bX11, arginine in position cX12, phenylalanine in position eX’6, arginine in position fX’7, glutamate in position cX’11
Regarding claims 15 and 42, Bagneris teaches the inverse α-helical amino acid sequences which dimerized to create IKKγ, and crystalizes the parallel coiled coil resulting from its interaction with Kaposi’s sarcoma (ks)-v-FLIP. Bagneris identifies this interaction as an essential component in the signalosome responsible for regulating downstream activation of NF- κβ (abstract) and indicates that the v-FLIP monomers do not dimerize without IKKγ interaction (p.625, Figure 3(C)). 
Said crystallization identified the portion of IKKγ (including conserved residues and visualized interactions) that dimerizes to interact with ks-v-FLIP, thereby regulating NF-κβ activation. A majority of the identified α helix having conserved interactions with ks-v-FLIP are identical to NEMO Helix 1 (represented in Bagneris as IKKγ: V232 – I245, Figure 2(B)) and NEMO Helix 2 (represented in Bagneris as IKKγ: A233 – K246, Figure 2(B)), which are used as a base sequence of the tested CHDNEMO sequences, including CHD3NEMO (instant spec Figure 2(b)). Bagneris further discloses images of a parallel coiled coil diagram (Figure 2(c)) and specific interactions between the identified dimerized α-helical sections and ks-vFLIP protein dimer clefts 1 and 2 (Figure 3(c); Figure 4(A) and (B)). The dynamics of these interactions are described in detail. Most importantly to one having ordinary skill will be the teaching that ks-v-FLIP is a dimer composed of monomers having inverse clefts, reacting specifically with individual inverse monomers comprising IKKγ (p. 625, Figure 3 description; p.624, Figure 2). 
Therefore, Bagneris teaches a motivation to target ks-v-FLIP with a parallel coiled coil comprising amino acids of the NEMO amino acid sequence to modulate NF-κβ activation by interaction with ks-v-FLIP. Further, Bagneris identifies that ks-v-FLIP requires IKKγ for signalosome activation and provides specific descriptions of the protein interactions, in view of Betts (incorporated in Arora by reference), which will enable one having ordinary skill to 

Arora discloses “b1 is any residue”; corresponding to bX4 in instant claims 1 (any positively charged residue) and 42 (His or Arg), as well as, “b” of Helix 1, Heptad 1 of Figure 2(b) of the application, illustrating the amino acid sequence of CHD3NEMO; wherein “b” is arginine (R). 
This position represents native NEMO Histidine (H) (Spec, Fig 2(b)). Bagneris teaches histidine at this position (H235 of IKKγ, indicated as having a direct interaction with ks-FLIP (Bagneris Fig 2)). Arginine is a positively charged amino acid, and other positively charged amino acids can be used to substitute Histidine (Betts 14.5.9.1).
Arora discloses “e1 is any residue”; corresponding to eX7 in instant claims 1 (any residue) and 42 (Phe, Tyr, Trp, etc.), as well as, “e” of Helix 1, Heptad 1 of Figure 2(b), illustrating the amino acid sequence of CHD3NEMO; wherein “e” is tryptophan (W).
This position represents native NEMO Phenylalanine (F) (Fig 2(b)).  Bagneris teaches phenylalanine at this position (F238 of IKKγ, indicated as having a direct interaction with ks-FLIP (Bagneris Fig 2)).Phenylalanine (F) can be substituted with other aromatic or hydrophobic amino acids (Betts 14.5.6.1). Therefore Tryptophan (W) is a reasonable substitution for native phenylalanine (F).
Arora discloses “f1 is any residue”; corresponding to fX8 in instant claims 1 (any negatively charged residue) and 42 (Gln or Glu), as well as, “f” of Helix 1, Heptad 1 of Figure 2(b), illustrating the amino acid sequence of CHD3NEMO; wherein “f” is glutamate (E).
This position represents native NEMO glutamine (Q) (Fig 2(b)). Bagneris teaches glutamine at this position (Q239 of IKKγ, indicated as having a direct interaction with ks-FLIP Glutamine (Q) can be substituted by other polar amino acids, especially glutamate (Betts 14.5.15.1). Therefore, glutamic acid (E) is a reasonable substitution 
Arora discloses “g1 is any residue”; corresponding to gX9 in instant claims 1 (QCy) and 42 (QCy), as well as, “g” of Helix 1, Heptad 2 of Figure 2(b), illustrating the amino acid sequence of CHD3NEMO; wherein “g” is (QCy).
This position represents native NEMO glutamic acid (E) (Fig 2(b)), Bagneris teaches histidine at this position (E240 of IKKγ, indicated as having a direct interaction with ks-FLIP (Bagneris Fig 2)). Glutamate (E) substitution can be by other polar amino acids, in particular glutamine (Betts 14.5.13.1). In addition, Bagneris specifically points out that cleft 2 of v-FLIP forms a “wider cavity” comprised primarily of Leucine which is “too remote” to be accessible to Glu240, which forms the only non-Van der Waals interaction (p.624, par. spanning Col. 1 and Col. 2; Figure 4(B)). This statement of fact provides specific motivation to use an extended aliphatic R group at this position.

    PNG
    media_image15.png
    307
    647
    media_image15.png
    Greyscale
.
 “b2 is any residue”; corresponding to bX11 in instant claims 1 (any residue) and 42 (Asp or Arg), as well as, arginine (R) representing “b” of Helix 1, Heptad 2 of Figure 2(b), illustrating the amino acid sequence of CHD3NEMO; wherein “b” is arginine (R). This position represents native NEMO aspartate (D) (Fig 2(b)). Bagneris teaches aspartic acid at this position (D242 of IKKγ, indicated as having a direct interaction with ks-FLIP (Bagneris Fig 2)). Aspartate (D) can be substituted by other polar amino acids (Betts 14.5.12.1). Therefore, arginine (R) is a reasonable substitution at this position.
Arora discloses “c2 is any residue”; corresponding to cX12 in instant claims 1 (Arg) and 42 (Arg), as well as, “c” of Helix 1, Heptad 2 of Figure 2(b), illustrating the amino acid sequence of CHD3NEMO; wherein “c” is arginine (R).
This position represents native NEMO asparagine (N) (Fig 2(b)). Bagneris teaches aspartic acid at this position (N243 of IKKγ, indicated as NOT having a direct interaction with ks-FLIP (Bagneris Fig 2)). Asparagine (N) can be substituted by other polar amino acids (Betts 14.5.14.1). Because there is no specified interaction and arginine is a polar amino acid, it is a reasonable substitution here.
Arora discloses “g'0 is any residue”; corresponding to gX’1 in instant claims 1 (any residue) and 42 (Ala), as well as, glutamate (E) “g” of Helix 2, Heptad 1 of Figure 2(b) illustrating the amino acid sequence of CHD3NEMO; wherein “g” is glutamate (E).
This position represents native NEMO Ala (Fig 2(b)). Bagneris teaches aspartic acid at this position (A232 of IKKγ, indicated as not having a direct interaction with ks-FLIP (Bagneris Fig 2)). Arora teaches at least 4 parallel coiled coil embodiments and multiple antiparallel coiled coils with N-terminal Glu as the preferred species (pars. [0055], [0056], [0133], [0134], [0028], [0030], etc.), and it is not surprising to see alanine present in just 
Arora discloses “e'1 is any residue”; corresponding to eX’6 in instant claims 1(Phe) and 42 (Phe), as well as, phenylalanine (F) representing “e” of Helix 2, Heptad 1 of Figure 2(b) illustrating the amino acid sequence of CHD3NEMO; wherein “e” is phenylalanine (F). 
This position represents native NEMO phenylalanine (F) (Fig 2(b)). Bagneris teaches Phenylalanine (F) in this position.(F237 of IKKγ (Bagneris Fig 2)).Arora discloses “f'1 is any residue”; corresponding to fX’7 in instant claims 1 (any positively charged residue)and 42 (Gln or Arg), as well as, “f” of Helix 2, Heptad 1 of Figure 2(b) illustrating the amino acid sequence of CHD3NEMO; wherein “f” is arginine (R).
This position represents native NEMO Glutamine (Q) (Fig 2(b)). Bagneris teaches glutamine at this position (Q238 of IKKγ, indicated as neither being conserved, nor having a direct interaction with ks-FLIP (Bagneris Fig 2)). Glutamine (Q) can be substituted by other polar amino acids (Betts 14.5.15.1). Therefore, arginine is a reasonable substitution in this position.

    PNG
    media_image16.png
    275
    637
    media_image16.png
    Greyscale

 “c'2 is any residue”; corresponding to cX’11 in instant claims 1 (any negatively charged residue) and 42 (Asn or Glu), as well as, glutamate (E) “c” of Helix 2, Heptad 2 of Figure 2(b) illustrating the amino acid sequence of CHD3NEMO; wherein “c” is glutamic acid (E).
This position represents native NEMO Asparagine (N) (Fig 2(b)). Bagneris teaches asparagine at this position (N243 of IKKγ, indicated as neither being conserved, nor having a direct interaction with ks-FLIP (Bagneris Fig 2)). Asparagine (N) can be substituted by other polar amino acids (Betts 14.5.14.1). Therefore, glutamate (E) is a reasonable substitution to make in this position.
	Thus, if one of ordinary skill were motivated to construct a protein that modulates NF-κβ, it would have been obvious to one of ordinary skill to combine the disclosure of a parallel coiled coil from Arora with the specific amino acid sequences and protein interactions taught in Bagneris to modify IKKγ, and with a reasonable expectation of success, develop the sequences of claims 15 and 42 as competitive inhibitors of the IKKγ signalosome.

Regarding claims 17, 21, and 26, Watkins (referenced in Arora; pars. [0004], [0006], and [0203]) teaches helix dimers; specifically, NEMO (NFκβ essential modulator) in relation to v-FLIP as one of only three (3) “potential targets for modulation by designed tertiary structured mimetics” (p. 11628, Figure 9(c)). Therefore, Watkins provides motivation to use the coiled-coil structures of Arora to target NEMO.  

In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to synthesize and 

Claims 1-7, 9-17, 21, 26, 34, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1(ii)-8-11, 14, 15, 22, 23, 26, and 36 of U.S. Patent Application No. 17/003,686, in view of ARORA (WO 2016/201007-A1, Pub. December. 12, 2016), BAGNERIS, Crystal Structure of a vFlip-IKKγ Complex: Insights into Viral Activation of the IKK Signalosome, Molecular Cell, 30, 620-631, Pub: 2008, BETTS, Amino acid properties and consequences of substitutions, Bioinformatics for geneticists, Chapter 14, pgs. 289-316, Pub: 2003, and WATKINS, Protein−Protein Interactions Mediated by Helical Tertiary Structure Motifs, JACS, 137, 11622-11630 (2015).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1(ii)-11, 14, and 15 
The claims also meet the limitations of instant claims 2, 7 and 9-11 are drawn to linkers, two of which must be present and having disulfide bonds, which is taught by claims 1-8, 10 and 11 of ‘686.
Instant claims 13 is met by claim 13 and 15 of ‘686, which teaches the same side chain options. Instant claim 42 is met by claims 17 and 18 of ‘082, which teaches the same options for the amino acids in the coiled-coil configuration.
Instant claim 16 is met by claim 22, which teaches a pharmaceutically acceptable vehicle.
 Instant claims 17, 21, 26, and 34 methods or contacting cells, transcription factors, and administering to subjects which are all taught in ‘686 claims 23, 26, and 36. 
‘686 does not claim the specific sequence of the claims. 
Arora discloses the embodiments of the claimed parallel coiled coils comprising general formulae I and II, bound by optional linkers – which will be “apparent to the skilled artisan” – (p.79, line 20), and enabled for point attachments (Abs.; pgs. 2, 6, and 38; pars. [0035]- [0054], [0130]-[0133]; and claims 1-11, 14, and 15). In addition, Arora discloses pharmaceutical compositions comprising the described compounds, routes of administration (pars. [0140]- [0141]; [0143]-[0149]), and both targeted and non-targeted delivery to cells, tissues, and organs (pars. [0166]- [0167]). Arora also discloses methods – “apparent to the skilled artisan” – of modulating transcription of a gene by inhibiting transcription factors by contacting a cell or transcription factor and administering to a subject, compositions comprising antiparallel species dependent on the claim 1 generic formulae (pars. [0150], [0154], [0158]-[0167]; and claims 24-38). Finally, Arora makes reference to a “comprehensive analysis of high resolution structures in the Protein Data Bank…undertaken to identify all PPIs mediated by helix dimers” (par. [0004]). 
Regarding claims 1-7, 9-14, 16, and 34, Arora discloses general formula II; including helical and 2D illustrations (pgs. 6 and 38; pars. [0077] and [0078]; and claims 1-11, 14, 15, 21, and 

    PNG
    media_image1.png
    477
    573
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    579
    1140
    media_image2.png
    Greyscale

(wherein
    PNG
    media_image3.png
    67
    75
    media_image3.png
    Greyscale
 represents T1 and T3 and meets the limitations of instant claim 1 as a point of attachment from a terminal nitrogen; and each 
    PNG
    media_image4.png
    66
    72
    media_image4.png
    Greyscale
 represents T2 and T4 and reads on the limitations of instant claim 1is a point of attachment from a terminal carbonyl.
Arora also discloses the following illustration of Formula IV from par. [0130]:

    PNG
    media_image5.png
    420
    1169
    media_image5.png
    Greyscale

wherein,* represents the residue to which an optional linker may be attached;
1*, a2*, a3*, b1, b2, b3, c1, c2, c3, d1*, d2*, d3*, e1*, e2*, e3*, f0, f1, f2, g0*, g1*, g2*, a1’*, a2’*, a3’*, b1’, b2’, b3’, c1’, c2’, c3’, d1’*, d2’*, d3’*, e1’*, e2’*, e3’*, f0’, f1’, f2’, g0’*, g1’*, g2’* are each independently absent or a modified or unmodified amino acid residue or analogue thereof;
a1*, a2*, a3*, d1*, d2*, d3*, a1’*, a2’*, a3’*, d1’*, d2’*, d3’* each independently have the formula (a)

    PNG
    media_image6.png
    214
    346
    media_image6.png
    Greyscale
,
e1*, e2*, e3*, g0*, g1*, g2*, e1’*, e2’*, e3’*, g0’*, g1’*, g2’*each independently have the formula (b)

    PNG
    media_image7.png
    206
    348
    media_image7.png
    Greyscale
,
b1, b2, b3, c1, c2, c3, f1, f2, b1’, b2’, b3’, c1’, c2’, c3’, f1’, f2’ each independently have the formula (c) 

    PNG
    media_image8.png
    236
    332
    media_image8.png
    Greyscale
,
and f0, and f0’ have the formula (c') 

    PNG
    media_image9.png
    256
    406
    media_image9.png
    Greyscale

Each R4 in Formula IV is independently hydrogen, an alkyl, an alkenyl, an alkynyl, a cycloalkyl, a heterocyclyl, an aryl, a heteroaryl, or an arylalkyl. 
Preferably, R4 is hydrogen. 


Arora further discloses the embodiment of the parallel coiled-coils, each containing 14 amino acids in the following sequence: 
“f0 is any residue”, corresponding to fX1 in instant claim 1 (any residue).In addition, Arora teaches at least 4 parallel coiled coil embodiments and multiple antiparallel coiled coils with N-terminal Glu as the preferred species (pars. [0055], [0056], [0133], [0134], [0028], [0030], etc.);
“g0 is Trp, Met, Phe, Ala, Glu, or His”; corresponding to gX2in instant claim 1 (Trp); 
“a1 is Cys, HCys, 15 Leu, Ile, allylleucine, Val, allylglycine, Thr, selenocysteine, hexafluoroleucine, or hexafluorovaline”; corresponding to aX3 in instant claim 1 (any hydrophobic residue);
“b1 is any residue”; corresponding to bX4 in instant claim 1 (any positively charged residue); 
“c1 is Gln, Trp, Leu, Phe, Tyr, or Met”; corresponding to cX5 in instant claim 1 (Gln); 
“d1 is Cys, HCys, Leu, Ile, allylleucine, Val, allylglycine, Thr, selenocysteine, hexafluoroleucine,
or hexafluorovaline”; corresponding to dX6 in instant claims 1 (any hydrophobic) and 42 (Cys, Leu, Ile, analogues, etc.), as well as, leucine (L) representing “d” of Helix 1, Heptad 1 of Figure 2(b), illustrating the amino acid sequence of CHD3NEMO; 
“e1 is any residue”; corresponding to eX7 in instant claim 1 (any residue); 
 “f1 is any residue”; corresponding to fX8 in instant claim 1 (any negatively charged residue); 
“g1 is any residue”; corresponding to gX9 in instant claims 1 (modified or unmodified QCyor analogues thereof);
“a2 is Cys, HCys, Leu, Ile, allylleucine, Val, allylglycine, Thr, selenocysteine, hexafluoroleucine, or hexafluorovaline”; corresponding to aX10 in instant claims 1 (any hydrophobic residue); 
“b2 is any residue”; corresponding to bX11 in instant claims 1 (any residue);
“c2 is any residue”; corresponding to cX12 in instant claims 1 (Arg);
“d2 is Cys, HCys, Leu, Ile, allylleucine, Val, allylglycine, Thr, selenocysteine, hexafluoroleucine, or hexafluorovaline”; corresponding to dX13 in instant claims 1 (any hydrophobic); 
“e2 is any residue” (Modifiable to “Z”, par. [0132], lines 31-33); corresponding to eX14 in instant claim 1 (azidolysine) wherein e2 is of formula (b)

    PNG
    media_image7.png
    206
    348
    media_image7.png
    Greyscale
 when taken in light of Arora; which teaches: “ Z, is a covalent linker (e.g., a bis-triazole linker) between pair e2g'1.” (par. [0132]) and “Z denotes azidolysine derived bis-triazole linker” (par. [0072], line 19).
“g'0 is any residue”; corresponding to gX’1 in instant claim 1 (any residue). In addition, Arora teaches at least 4 parallel coiled coil embodiments and multiple antiparallel coiled coils with N-terminal Glu as the preferred species (pars. [0055], [0056], [0133], [0134], [0028], [0030], (Figure 4(b));
“a'1 is Cys, HCys, Leu, Ile, allylleucine, Val, allylglycine, Thr, selenocysteine, hexafluoroleucine, or hexafluorovaline”; corresponding to aX’2 in instant claim 1 (any hydrophobic residue); 
“b'1 is His, Phe, Trp, Tyr, Val, Leu, or Ile”; corresponding to bX’3 in instant claim 1 (His); 
“c'1 is any residue”; corresponding to cX’4 in instant claim 1 (any positively charged residue);
 “d'1 is Cys, HCys, Leu, Ile, allylleucine, Val, allylglycine, Thr, selenocysteine, hexafluoroleucine, or hexafluorovaline; corresponding to dX’5 in instant claim 1 (any hydrophobic residue); 
“e'1 is any residue”; corresponding to eX’6 in instant claim 1(Phe);
“f'1 is any residue”; corresponding to fX’7 in instant claim 1 (any positively charged residue);
“g'1 is any residue” (Modifiable to “Z”, par. [0132], lines 31-33); corresponding to gX’8 in instant claim 1 (azidolysine); wherein g’1 is of formula (b)

    PNG
    media_image7.png
    206
    348
    media_image7.png
    Greyscale
 when taken in light of Arora; which teaches: “Z, is a covalent linker (e.g., a bis-triazole linker) between pair e2g'1.” (par. [0132]) and “Z denotes azidolysine derived bis-triazole linker” (par. [0072], line 19);
“a'2 is Cys, HCys, Leu, Ile, allylleucine, Val, allylglycine, Thr, selenocysteine, hexafluoroleucine, or hexafluorovaline”; corresponding to aX’9 in instant claim 1 (any hydrophobic residue); 
“b'2 Asp, Asn, Glu, Gln, Tyr, Ser, or Thr”; corresponding to bX’10 in instant claim 1 (Asp); 
“c'2 is any residue”; corresponding to cX’11 in instant claim 1 (any negatively charged residue);
“d'2 is Cys, HCys, Leu, Ile, allylleucine, Val, allylglycine, Thr, selenocysteine, hexafluoroleucine, or hexafluorovaline”, corresponding to dX’12 in instant claims 1 (any hydrophobic residue); 
“e'2 is His, Phe, Trp, Tyr, Val, Leu, or Ile”; corresponding to eX’13 in instant claim 1 (Ile); and 
f'2 is any residue; corresponding to fX’14 in instant claims 1 (Arg).
Finally, Arora discloses the following linkers in reference to the parallel coiled coil described above. All of the linkers disclosed read on the limitations of claim 1 Linker E is independently a linker between a g* amino acid residue and an e'* amino acid residue, wherein the length of the linker is such that the spatial distance between the Cα position of the g* amino acid residue and the Cα position of the e'* amino acid residue is 10-25 Å; 
each Linker F is independently a linker between a d* amino acid residue and a d'* amino acid residue, wherein the length of the linker is such that the spatial distance between the 
each Linker G is independently a linker between an a* amino acid residue and an a'* amino acid residue, wherein the length of the linker is such that the spatial distance between the Cα position of the a* amino acid residue and the Ca position of the a'* amino acid residue is 5-15 Å; 
each Linker H is independently a linker between an e* amino acid residue and a g'* amino acid residue, wherein the length of the linker is such that the spatial distance between the Cα position of the e* amino acid residue and the Ca position of the g'* amino acid residue is 10-25 Å (par. 0074]). 

Regarding claims 2, 7, and 9-11, Arora discloses the broad limitations of the parallel species of macrostructure described in claims 1-42, including general formulae I and II (pgs. 6 and 38; pars. [0077] and [0078]; and claims 1-11, 14, and 15), wherein one or more pairs (“go-e'i, gi-e' 2, g2e' 3, di-d'i, d2d' 2, d3-d' 3, ai-a'i, a2a' 2, a3-a' 3, ei-g' 0 , e2g'i, and e3-g'2”) are covalently bound by linkers, structurally defined and identified as “Z” in place of any “X” or “X’”, ( e.g., "there is a disulfide linker between residue Xn and residue Xn"') (par.[0079]). Further discussion of what would be apparent to the “skilled artisan” regarding linkers is described; specifically, that “virtually any covalent linker can be used” (par. [0111]). Finally, linker A, D, E, and H are described for use in linking go-e'i, gi-e' 2, g2e' 3 ei-g' 0 , e2g'i, and e3-g'2 (10-25 Å); as well as, linkers B, C, F, and G for linking di-d'i, d2d' 2, d3-d' 3, ai-a'i, a2a' 2, a3-a' 3 (5-15Å) (par.[0111]). Specifically, Arora discloses the following linkers in reference to the parallel coiled coil described above. All of the linkers disclosed read on the limitations of instant claims 2-7: Linker E is independently a linker between a g* amino acid residue and an e'* 
each Linker F is independently a linker between a d* amino acid residue and a d'* amino acid residue, wherein the length of the linker is such that the spatial distance between the Cα position of the d* amino acid residue and the Cα position of the d'* amino acid residue is 5-15 Å; 
each Linker G is independently a linker between an a* amino acid residue and an a'* amino acid residue, wherein the length of the linker is such that the spatial distance between the Cα position of the a* amino acid residue and the Ca position of the a'* amino acid residue is 5-15 Å; 
each Linker H is independently a linker between an e* amino acid residue and a g'* amino acid residue, wherein the length of the linker is such that the spatial distance between the Cα position of the e* amino acid residue and the Ca position of the g'* amino acid residue is 10-25 Å (par. 0074]); and
the following species of linkers:
For linkers between a or d and a' or d' residues (Linker B, Linker C, Linker F, Linker G, linkers for d1-d'1, d2-d'2, d3-d'3, a1-a'1, a2-a'2, and a3-a'3 in Formula II) the appropriate spatial distance is 5-15 Å. In at least one embodiment, the spatial distance is 6-8 Å. In at least one embodiment, the spatial distance is 5-10 Å. Methods of modifying amino acid residues to facilitate attachment of a suitable linker (including replacement of an amino acid side chain with the linker) will also be apparent to the skilled artisan (par. [0111]);

    PNG
    media_image10.png
    286
    407
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    233
    689
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    75
    243
    media_image12.png
    Greyscale
(pars. [0113]-[0115]); as well as, “In at least one embodiment, the linker between g or e and g' or e' residues (Linker A, Linker D, Linker E, Linker H, linkers for g0-e'1, g1-e'2, g2-e'3, e1-g'0 , e2-g'1, and e3-g'2 in Formula II) has the following formula

    PNG
    media_image13.png
    297
    493
    media_image13.png
    Greyscale
 wherein X is 0, S, CR2, NR, or P (preferably 0, S, CH2 or NR), wherein X1 is 0, S, C, CR, N, NH, and NR, wherein each R is independently H, alkyl, or aryl, wherein Y is S, and wherein each 
    PNG
    media_image14.png
    32
    51
    media_image14.png
    Greyscale
marks a connection point to the Cα carbon in a linked” (par5. [0115]).
Regarding claims 4 and 12, Arora also discloses the following illustration of Formula IV from par. [0130]:

    PNG
    media_image5.png
    420
    1169
    media_image5.png
    Greyscale

wherein,* represents the residue to which an optional linker may be attached;
1*, a2*, a3*, b1, b2, b3, c1, c2, c3, d1*, d2*, d3*, e1*, e2*, e3*, f0, f1, f2, g0*, g1*, g2*, a1’*, a2’*, a3’*, b1’, b2’, b3’, c1’, c2’, c3’, d1’*, d2’*, d3’*, e1’*, e2’*, e3’*, f0’, f1’, f2’, g0’*, g1’*, g2’* are each independently absent or a modified or unmodified amino acid residue or analogue thereof;
a1*, a2*, a3*, d1*, d2*, d3*, a1’*, a2’*, a3’*, d1’*, d2’*, d3’* each independently have the formula (a)

    PNG
    media_image6.png
    214
    346
    media_image6.png
    Greyscale
,
e1*, e2*, e3*, g0*, g1*, g2*, e1’*, e2’*, e3’*, g0’*, g1’*, g2’*each independently have the formula (b)

    PNG
    media_image7.png
    206
    348
    media_image7.png
    Greyscale
,
b1, b2, b3, c1, c2, c3, f1, f2, b1’, b2’, b3’, c1’, c2’, c3’, f1’, f2’ each independently have the formula (c) 

    PNG
    media_image8.png
    236
    332
    media_image8.png
    Greyscale
,
and f0, and f0’ have the formula (c') 

    PNG
    media_image9.png
    256
    406
    media_image9.png
    Greyscale

Each R4 in Formula IV is independently hydrogen, an alkyl, an alkenyl, an alkynyl, a cycloalkyl, a heterocyclyl, an aryl, a heteroaryl, or an arylalkyl. 
Preferably, R4 is hydrogen. 

In each residue of formula (a): 

    PNG
    media_image6.png
    214
    346
    media_image6.png
    Greyscale

R1a, R1b, R1c, and R1d are each independently hydrogen, an amino acid side chain, an alkyl, an alkenyl, an alkynyl, a cycloalkyl, a heterocyclyl, an aryl, a heteroaryl, or an arylalkyl, wherein each amino acid side chain, alkyl, alkenyl, alkynyl, cycloalkyl, heterocyclyl, aryl, heteroaryl, and arylalkyl can be optionally substituted with H, an alkyl, an alkenyl, an alkynyl, an azide, -OR5 , or-SR5 ; and (additional limitations to those of instant claim 4 within the scope of said claim) at least one of R1a and R1c is a side chain of a modified or unmodified amino acid selected from the group consisting of cysteine, homocysteine, selenocysteine, leucine, isoleucine, hexafluoroleucine, valine, hexafluorovaline, allylglycine, threonine, and analogues of each of the preceding residues. 
When a linker B or a linker C is attached to a residue of formula (a), the linker B or linker C for linkers between a or d and a' or d' residues (Linker B, Linker C, Linker F, Linker G, linkers for d1-d'1, d2-d'2, d3-d'3, a1-a'1, a2-a'2, and a3-a'3 in Formula II the appropriate spatial distance is 5-15 A (par. [0111])) is attached to or replaces one of R1a, R1b, R 1c, and R1d.
In a preferred embodiment, (i) one of R1a and R1c is the side chain of a modified or unmodified amino acid selected from the group consisting of cysteine, homocysteine, selenocysteine, leucine, isoleucine, hexafluoroleucine, valine, hexafluorovaline, allylglycine, threonine, and analogues of each of the preceding residues, and (ii) R1b, R1d, and the other of R1a and R1c are each independently hydrogen, a C1-3 alkyl (preferably methyl or ethyl), or a C2-3 alkenyl (preferably ethenyl). 

In each residue of formula (b): 

    PNG
    media_image7.png
    206
    348
    media_image7.png
    Greyscale

R2a, R2b, R2c, and R2d are each independently hydrogen, an amino acid side chain, an alkyl, an alkenyl, an alkynyl, a cycloalkyl, a heterocyclyl, an aryl, a heteroaryl, or an arylalkyl, wherein each amino acid side chain, alkyl, alkenyl, alkynyl, cycloalkyl, heterocyclyl, aryl, heteroaryl, and arylalkyl can be optionally substituted with H, an alkyl, an alkenyl, an alkynyl, an azide, -OR 5, or -SR 5; and at least one of R2a and R2c is an amino acid side chain. 
When a Linker A or a Linker D for linkers between g or e and g' or e' residues (Linker A, Linker D, Linker E, Linker H, linkers for g0-e'1, g1-e'2, g2-e'3, e1-g'0, e2-g'1, and e3-g'2 in Formula II the appropriate spatial distance is 10-25 A (par. [0111])) is attached to a residue of formula (b), the Linker A or Linker D is attached to or replaces one of R2a, R2b, R2c, and R2d. 
In a preferred embodiment, 
one of R2a and R2c is an amino acid side chain and 
R2b R2d, and the other of R2a and R2c are each independently hydrogen or a C1-3 alkyl (e.g., methyl, ethyl). 
In each residue of formula (c): 

    PNG
    media_image8.png
    236
    332
    media_image8.png
    Greyscale

each R3 is independently hydrogen, an amino acid side chain, an alkyl, an alkenyl, an alkynyl, a cycloalkyl, a heterocyclyl, an aryl, a heteroaryl, or an arylalkyl, wherein each amino acid 5, or-SR5. 
In at least one embodiment, at least one R3 is a side chain of a modified or unmodified amino acid. In a preferred embodiment, residues of formula (c) are selected to facilitate molecular recognition of a target by the coiled-coil structure. 

Each R4 in Formula IV is independently hydrogen, an alkyl, an alkenyl, an alkynyl, a cycloalkyl, a heterocyclyl, an aryl, a heteroaryl, or an arylalkyl. 
Preferably, R4 is hydrogen. 

Each R5 in Formula IV is independently selected from the group consisting of 
H, - PG (where PG is a protecting group), an alkyl, an alkenyl, an alkynyl, a cycloalkyl, an aryl, a heteroaryl, a heterocyclyl, and an arylalkyl.
Regarding claims 16 and 34, Arora discloses administration of the disclosed peptides (par. [0167]).
Therefore the teachings of Arora render obvious the presently claimed pharmaceutical composition and administration to a subject.
 Additional embodiments are disclosed, wherein one or more pairs (“go-e'i, gi-e' 2, g2e' 3, di-d'i, d2d' 2, d3-d' 3, ai-a'i, a2a' 2, a3-a' 3, ei-g' 0 , e2g'i, and e3-g'2”) are covalently bound by linkers, structurally defined and identified as “Z” in place of any “X” or “X’”, or alternatively defined by descriptive language [“( e.g., "there is a disulfide linker between residue Xn and residue Xn"')”](par.[0079]). Further discussion of what would be apparent to the “skilled artisan” regarding linkers is described; specifically, that “virtually any covalent linker can be used” (par.[0111]) Further, linkers A, D, E, and H are described for use in linking go-e'i, gi-e' 2, 2e' 3 ei-g' 0 , e2g'i, and e3-g'2 (10-25 Å), and linkers B, C, F, and G for linking di-d'i, d2d' 2, d3-d' 3, ai-a'i, a2a' 2, a3-a' 3 (5-15Å)(par.[0111]). All of the previous elements; specifically, the parallel macrostructure comprising two parallel coiled coils of at least 14 amino acid residues discloses an amino acid sequence adhering to the limitations of claims 1,14, and 42 (par. [0132] and claims 1(ii)-11, 14, and 15), in a pharmaceutical composition (claim 22). Finally, Arora discloses pharmaceutical compositions and non-targeted administration of said compositions to a subject; in addition to modulation of gene transcription via the steps of contacting cells and specific transcription factors in vivo with the disclosed antiparallel coiled coil species (pars. [0140] and [0166]-[0167]; pars. [0154]- [0158]; claims 23-31; and 32-36).
Thus, the required elements for both contacting of cells and administration to a subject of the compositions claimed in the instant application were disclosed by Aurora. Therefore, it would have been obvious to one having ordinary skill at the time of filing of the instant application to combine the elements disclosed in Arora to obtain the compositions claimed; and to reasonably expect that the administration of the composition would modulate transcription downstream of protein-protein interactions (PPIs) mediated by helix dimers.

Arora does not disclose arginine in position bX4, tryptophan in position eX7, glutamate in position fX8, QCy in position gX9, arginine in position bX11, arginine in position cX12, phenylalanine in position eX’6, arginine in position fX’7, glutamate in position cX’11
Regarding claims 15 and 42, Bagneris teaches the inverse α-helical amino acid sequences which dimerized to create IKKγ, and crystalizes the parallel coiled coil resulting from its interaction with Kaposi’s sarcoma (ks)-v-FLIP. Bagneris identifies this interaction as an essential component in the signalosome responsible for regulating downstream activation of NF- κβ (abstract) and indicates that the v-FLIP monomers do not dimerize without IKKγ interaction (p.625, Figure 3(C)). 
Said crystallization identified the portion of IKKγ (including conserved residues and visualized interactions) that dimerizes to interact with ks-v-FLIP, thereby regulating NF-κβ activation. A majority of the identified α helix having conserved interactions with ks-v-FLIP are identical to NEMO Helix 1 (represented in Bagneris as IKKγ: V232 – I245, Figure 2(B)) and NEMO Helix 2 (represented in Bagneris as IKKγ: A233 – K246, Figure 2(B)), which are used as a base sequence of the tested CHDNEMO sequences, including CHD3NEMO (instant spec Figure 2(b)). Bagneris further discloses images of a parallel coiled coil diagram (Figure 2(c)) and specific interactions between the identified dimerized α-helical sections and ks-vFLIP protein dimer clefts 1 and 2 (Figure 3(c); Figure 4(A) and (B)). The dynamics of these interactions are described in detail. Most importantly to one having ordinary skill will be the teaching that ks-v-FLIP is a dimer composed of monomers having inverse clefts, reacting specifically with individual inverse monomers comprising IKKγ (p. 625, Figure 3 description; p.624, Figure 2). 
Therefore, Bagneris teaches a motivation to target ks-v-FLIP with a parallel coiled coil comprising amino acids of the NEMO amino acid sequence to modulate NF-κβ activation by interaction with ks-v-FLIP. Further, Bagneris identifies that ks-v-FLIP requires IKKγ for signalosome activation and provides specific descriptions of the protein interactions, in view of Betts (incorporated in Arora by reference), which will enable one having ordinary skill to 

Arora discloses “b1 is any residue”; corresponding to bX4 in instant claims 1 (any positively charged residue) and 42 (His or Arg), as well as, “b” of Helix 1, Heptad 1 of Figure 2(b) of the application, illustrating the amino acid sequence of CHD3NEMO; wherein “b” is arginine (R). 
This position represents native NEMO Histidine (H) (Spec, Fig 2(b)). Bagneris teaches histidine at this position (H235 of IKKγ, indicated as having a direct interaction with ks-FLIP (Bagneris Fig 2)). Arginine is a positively charged amino acid, and other positively charged amino acids can be used to substitute Histidine (Betts 14.5.9.1).
Arora discloses “e1 is any residue”; corresponding to eX7 in instant claims 1 (any residue) and 42 (Phe, Tyr, Trp, etc.), as well as, “e” of Helix 1, Heptad 1 of Figure 2(b), illustrating the amino acid sequence of CHD3NEMO; wherein “e” is tryptophan (W).
This position represents native NEMO Phenylalanine (F) (Fig 2(b)).  Bagneris teaches phenylalanine at this position (F238 of IKKγ, indicated as having a direct interaction with ks-FLIP (Bagneris Fig 2)).Phenylalanine (F) can be substituted with other aromatic or hydrophobic amino acids (Betts 14.5.6.1). Therefore Tryptophan (W) is a reasonable substitution for native phenylalanine (F).
Arora discloses “f1 is any residue”; corresponding to fX8 in instant claims 1 (any negatively charged residue) and 42 (Gln or Glu), as well as, “f” of Helix 1, Heptad 1 of Figure 2(b), illustrating the amino acid sequence of CHD3NEMO; wherein “f” is glutamate (E).
This position represents native NEMO glutamine (Q) (Fig 2(b)). Bagneris teaches glutamine at this position (Q239 of IKKγ, indicated as having a direct interaction with ks-FLIP Glutamine (Q) can be substituted by other polar amino acids, especially glutamate (Betts 14.5.15.1). Therefore, glutamic acid (E) is a reasonable substitution 
Arora discloses “g1 is any residue”; corresponding to gX9 in instant claims 1 (QCy) and 42 (QCy), as well as, “g” of Helix 1, Heptad 2 of Figure 2(b), illustrating the amino acid sequence of CHD3NEMO; wherein “g” is (QCy).
This position represents native NEMO glutamic acid (E) (Fig 2(b)), Bagneris teaches histidine at this position (E240 of IKKγ, indicated as having a direct interaction with ks-FLIP (Bagneris Fig 2)). Glutamate (E) substitution can be by other polar amino acids, in particular glutamine (Betts 14.5.13.1). In addition, Bagneris specifically points out that cleft 2 of v-FLIP forms a “wider cavity” comprised primarily of Leucine which is “too remote” to be accessible to Glu240, which forms the only non-Van der Waals interaction (p.624, par. spanning Col. 1 and Col. 2; Figure 4(B)). This statement of fact provides specific motivation to use an extended aliphatic R group at this position.

    PNG
    media_image15.png
    307
    647
    media_image15.png
    Greyscale
.
 “b2 is any residue”; corresponding to bX11 in instant claims 1 (any residue) and 42 (Asp or Arg), as well as, arginine (R) representing “b” of Helix 1, Heptad 2 of Figure 2(b), illustrating the amino acid sequence of CHD3NEMO; wherein “b” is arginine (R). This position represents native NEMO aspartate (D) (Fig 2(b)). Bagneris teaches aspartic acid at this position (D242 of IKKγ, indicated as having a direct interaction with ks-FLIP (Bagneris Fig 2)). Aspartate (D) can be substituted by other polar amino acids (Betts 14.5.12.1). Therefore, arginine (R) is a reasonable substitution at this position.
Arora discloses “c2 is any residue”; corresponding to cX12 in instant claims 1 (Arg) and 42 (Arg), as well as, “c” of Helix 1, Heptad 2 of Figure 2(b), illustrating the amino acid sequence of CHD3NEMO; wherein “c” is arginine (R).
This position represents native NEMO asparagine (N) (Fig 2(b)). Bagneris teaches aspartic acid at this position (N243 of IKKγ, indicated as NOT having a direct interaction with ks-FLIP (Bagneris Fig 2)). Asparagine (N) can be substituted by other polar amino acids (Betts 14.5.14.1). Because there is no specified interaction and arginine is a polar amino acid, it is a reasonable substitution here.
Arora discloses “g'0 is any residue”; corresponding to gX’1 in instant claims 1 (any residue) and 42 (Ala), as well as, glutamate (E) “g” of Helix 2, Heptad 1 of Figure 2(b) illustrating the amino acid sequence of CHD3NEMO; wherein “g” is glutamate (E).
This position represents native NEMO Ala (Fig 2(b)). Bagneris teaches aspartic acid at this position (A232 of IKKγ, indicated as not having a direct interaction with ks-FLIP (Bagneris Fig 2)). Arora teaches at least 4 parallel coiled coil embodiments and multiple antiparallel coiled coils with N-terminal Glu as the preferred species (pars. [0055], [0056], [0133], [0134], [0028], [0030], etc.), and it is not surprising to see alanine present in just 
Arora discloses “e'1 is any residue”; corresponding to eX’6 in instant claims 1(Phe) and 42 (Phe), as well as, phenylalanine (F) representing “e” of Helix 2, Heptad 1 of Figure 2(b) illustrating the amino acid sequence of CHD3NEMO; wherein “e” is phenylalanine (F). 
This position represents native NEMO phenylalanine (F) (Fig 2(b)). Bagneris teaches Phenylalanine (F) in this position.(F237 of IKKγ (Bagneris Fig 2)).Arora discloses “f'1 is any residue”; corresponding to fX’7 in instant claims 1 (any positively charged residue)and 42 (Gln or Arg), as well as, “f” of Helix 2, Heptad 1 of Figure 2(b) illustrating the amino acid sequence of CHD3NEMO; wherein “f” is arginine (R).
This position represents native NEMO Glutamine (Q) (Fig 2(b)). Bagneris teaches glutamine at this position (Q238 of IKKγ, indicated as neither being conserved, nor having a direct interaction with ks-FLIP (Bagneris Fig 2)). Glutamine (Q) can be substituted by other polar amino acids (Betts 14.5.15.1). Therefore, arginine is a reasonable substitution in this position.

    PNG
    media_image16.png
    275
    637
    media_image16.png
    Greyscale

 “c'2 is any residue”; corresponding to cX’11 in instant claims 1 (any negatively charged residue) and 42 (Asn or Glu), as well as, glutamate (E) “c” of Helix 2, Heptad 2 of Figure 2(b) illustrating the amino acid sequence of CHD3NEMO; wherein “c” is glutamic acid (E).
This position represents native NEMO Asparagine (N) (Fig 2(b)). Bagneris teaches asparagine at this position (N243 of IKKγ, indicated as neither being conserved, nor having a direct interaction with ks-FLIP (Bagneris Fig 2)). Asparagine (N) can be substituted by other polar amino acids (Betts 14.5.14.1). Therefore, glutamate (E) is a reasonable substitution to make in this position.
	Thus, if one of ordinary skill were motivated to construct a protein that modulates NF-κβ, it would have been obvious to one of ordinary skill to combine the disclosure of a parallel coiled coil from Arora with the specific amino acid sequences and protein interactions taught in Bagneris to modify IKKγ, and with a reasonable expectation of success, develop the sequences of claims 15 and 42 as competitive inhibitors of the IKKγ signalosome.

Regarding claims 17, 21, and 26, Watkins (referenced in Arora; pars. [0004], [0006], and [0203]) teaches helix dimers; specifically, NEMO (NFκβ essential modulator) in relation to v-FLIP as one of only three (3) “potential targets for modulation by designed tertiary structured mimetics” (p. 11628, Figure 9(c)). Therefore, Watkins provides motivation to use the coiled-coil structures of Arora to target NEMO.  

In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to synthesize and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628.  The examiner can normally be reached on M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658